DETAILED ACTION
This action is responsive to the communications filed on 10/26/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 8, and 15; the present invention is directed to a method for calibration in a serial fronthaul in which a calibration device and L (L is a natural number equal to or greater than 1) access node(s) (AN(s)) are serially connected; where the claim language sets forth specific steps/functions and circuitry (as applicable) to perform/implement various novel and non-obvious aspects of the allowed invention.  The limitations of the independent claims as filed by Applicant on 10/26/2021 are each incorporated by reference into this section of this Office action.
Closes Prior Art (below)
	The closest prior art of record, Dogan et al. (USPN 9,991,972), shows a similar invention including a method for calibration including a calibration device and at plurality (L) of access nodes (figures 2+3 (and fig. 1 for context): where the controller is mapped to the calibration device and the L access nodes are mapped to the plurality of Remote Radio Heads (RRHs), regardless of whether the RRH is isolated or not)), the method comprising:
	a step (a) of transmitting, by the calibration device, to the L AN(s), a calibration command message indicating calibration of channel reciprocity (figs. 2+3: col. 6, line 30 through col. 11, line 50; note channel reciprocity is used to determine the transmit and receive gain for each antenna of the RRHs, although the Examiner notes the calibration/test signals are transmitted and received to/from RRH.  In other words, one RRH transmit each calibration/test signal and another RRH receives the calibration/test signal.  All of antenna/path calibrations of each RRH as well as correction weights are controlled by previously addressed ‘controller device’ 110); 
	a step (b) of measuring, by the calibration device and the L AN, gain characteristic values of reception paths and transmission paths included in the l-th AN (figs. 2+3: col. 6, line 30 through col. 11, line 50; note channel reciprocity is used to determine the transmit and receive gain for each antenna of the RRHs, although the Examiner notes the calibration/test signals are transmitted and received to/from RRH.  In other words, one RRH transmit each calibration/test signal and another RRH receives the calibration/test signal.  All of antenna/path calibrations of each RRH as well as correction weights are controlled by previously addressed ‘controller device’ 110); and 
	46a step (c) of determining, by the calibration device, a gain calibration value for each of the reception paths based on the gain characteristic values of the reception paths and the transmission paths, and transmitting a calibration adjustment message including the gain calibration value to the l-th AN (figs. 2+3: col. 6, line 30 through col. 11, line 50; note channel reciprocity is used to determine the transmit and receive gain for each antenna of the RRHs, although the Examiner notes the calibration/test signals are transmitted and received to/from RRH.  In other words, one RRH transmit each calibration/test signal and another RRH receives the calibration/test signal.  All of antenna/path calibrations of each RRH as well as correction weights are controlled by previously addressed ‘controller device’ 110.  Note that correction weights are applied to each of the Tx/Rx paths in each of the RRHs based on the results of the calibration steps/functions, including correction of amplitude and phase gains; e.g. [Wingdings font/0xE0] “the determined calibration coefficients are used to determine the gains of the antennas. In one embodiment, the calibration coefficients are complex numbers that represent the phase and amplitude adjustment required for each receive and transmit path so that the channel becomes reciprocal among the plurality of RHs”, col. 11, lines 38-44).
Allowable Subject Matter
	However, the prior art of record (including but not limited to the Dogan et al. reference), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations (with emphasis added):
1. 	A method for calibration in a serial fronthaul in which a calibration device and L (L is a natural number equal to or greater than 1) access node(s) (AN(s)) are serially connected, the method comprising: 
	a step (a) of transmitting, by the calibration device, to at least part of the L AN(s), a calibration command message indicating calibration of transmission paths; 
	a step (b) of determining, by the calibration device and the at least part of the L AN(s), time delay values and phase characteristic values of the transmission paths of the at least part of the L AN(s); and 
	a step (c) of transmitting, by the calibration device, to the at least part of the L AN(s), a calibration adjustment message indicating calibration of the transmission paths based on the time delay values and the phase characteristic values of the transmission paths of the at least part of the L AN(s).
8. 	A method for calibration in a serial fronthaul in which a calibration device and L (L is a natural number equal to or greater than 1) access node(s) (AN(s)) are serially connected, the method comprising: 
	a step (a) of transmitting, by the calibration device, to at least part of the L AN(s), a calibration command message indicating calibration of reception paths; 
	a step (b) of determining, by the calibration device and the at least part of the 43L AN(s), time delay values and phase characteristic values of the reception paths of the at least part of the L AN(s); and 
	a step (c) of transmitting, by the calibration device, to the at least part of the L AN(s), a calibration adjustment message indicating calibration of the reception paths based on the time delay values and the phase characteristic values of the reception paths of the at least part of the L AN(s).


15. 	A method for calibration in a serial fronthaul in which a calibration device and L (L is a natural number equal to or greater than 1) access node(s) (AN(s)) are serially connected, the method comprising: 
	a step (a) of transmitting, by the calibration device, to an l-th AN of the L AN(s), a calibration command message indicating calibration of a time division duplexing (TDD) channel reciprocity; 
	a step (b) of measuring, by the calibration device and the l-th AN, gain characteristic values of Nl reception paths and Nl transmission paths included in the l-th AN; and 
	46a step (c) of determining, by the calibration device, a gain calibration value for each of the Nl reception paths based on the gain characteristic values of the Nl reception paths and the Nl transmission paths, and transmitting a calibration adjustment message including the gain calibration value to the l-th AN.

	Furthermore, the Examiner notes that the entirety of each independent claims is the subject matter that renders each independent claim allowable, not solely the emphasized limitations above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-20 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez; telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        4/23/2021